Title: From James Madison to Joseph Jones, 12 December 1780
From: Madison, James
To: Jones, Joseph


Dear SirPhilada. Decr. 12th. 1780
Agreeably to your favor of the 2d. instt. which came to hand yesterday I shall send this to Fredericksbg. I am sorry that either your own health or that of your lady should oblige you to leave the legislature before the principal business of the Session is finished. I shall be still more sorry if either of these causes should disappoint my hopes of your return to Philada. at the promised time. I am the more anxious for your return because I suppose it will supersede the proposed measure of sending an envoy to Congress on the business you mention. If the facts are transmitted by the Speaker of the Assembly or the Executive, may they not be laid before Congress with as much efficacy by the established representatives of the State as by a special messenger? and will not the latter mode in some measure imply a distrust in the former one, and lower us in the eyes of Congress & the public? The application to the Ct. of France has been anticipated. Congress have even gone so far as to appoint an Envoy Extraordinary to solicit the necessary aids. Col. Laurens was invested yesterday with that office. I leave the measure to your own reflection. How far it may be expedient to urge Spain to assist us before she is convinced of the reasonableness of our pretensions, ought to be well weighed before it be tried. The liberty we took in drawing on her for money excited no small astonishment, and probably gave an idea of our distress, which confirmed her hopes of concession on our part. Accts. rcd. since my last repeat her inflexibility with regd. to the object in question between us. It is indispensable that we should in some way or other know the Ultimate sense of our Constituents on this important matter.
Mr. Laurens is certainly in captivity. An Irish paper tells us he was committed to the tower on the sixth of Octr. under a warrant from the three Secretaries of State. Portugal has acceded to the neutral league so far as to exclude the English from the privileges her armed vessels have heretofore enjoyed in her ports. The Ariel with P. Jones & the cloathing &c. on board was dismasted a day or two after she sail’d & obliged to put back into port. If G. Washington detaches no further aid to the Southwd. it will be owing to the reduction of his force by the expiration of enlistments. The Pennsylvania line is mostly engaged for the war and will soon form almost the whole of the army under his immediate command.
Mr. Sartine, it seems has been lately removed from the administration of the naval department, in consequence of his disappointing the general hopes formed from the great means put into his hands. When it was mentioned to me by Mr. M——s. I took occasion to ask whether the deception with regard to the 2d. division ought to be ultimately charged upon him, observing to him the use the Enemies of the Alliance had made of that circumstance. From the explanation that was given I believe the blame rests upon his head, and that his removal was the effect of it in a great measure; though it is possible he may like many others have been sacrificed to ideas of policy, and particularly in order to cancel the unfavorable impression which the disappointment left on America. A high character is given as might be expected of his successor the Marquis de Caster, particularly with respect to those qualities in which Mr. Sartine is charged with having been most deficient.
I am yrs. sincerely
J. Madison Jnr.
